 Case 2:17-cv-08937-DMG-FFM Document 84 Filed 08/19/19 Page 1 of 5 Page ID #:1224

                                                                                    «L t-i




     Eric A. Buresh (pro hac vice)                                         iliI9 AUG 19 AMI1:54--
 1
     eric.buresh@eriseip.com
 2   Adam P. Seitz (pro hac vice)
 3   adam.seitz@eriseip.com
     Clifford T. Brazen (pro hac vice)
 4   cliff.brazen@eriseip.com
     Erise IP, P.A.
 5
     7015 College Blvd.
 6   Suite 700
     Overland Park, KS 66211
 7   Phone: (913) 777-5600
 8   Facsimile: (913) 777-5601

 9   Ben M. Davidson (State Bar No. 181464)
     ben@dlgla.com
10   DAVIDSON LAW GROUP, ALC
11   4500 Park Granada Blvd, Suite 202
     Calabasas, California 91302
12   Office: (818) 918-4622
13   Fax: (310) 473-2941

14   Attorneys for Plaintiff Crytek GMBH

15                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17    CRYTEK GMBH,
18                                                        Civil Action No. 2:17-cv-08937-DMG-FFM
                       Plaintiff,
19
                                                          IIon. Dolly M. Gee
20             v.

21                                                        NOTICE OF POSTING OF CASHIER'S
      CLOUD IMPERIUM GAMES
                                                          CHECK IN LIEU OF SURETY BOND
22    CORP. and ROBERTS SPACE
      INDUSTRIES CORP,
23
                       Defendants.
24
25
26
27   Notice of Posting of Cashier's Check in Lieu of Surety Bond
28
 Case 2:17-cv-08937-DMG-FFM Document 84 Filed 08/19/19 Page 2 of 5 Page ID #:1225




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2           NOTICE IS HEREBY GIVEN, that pursuant to the Court’s Minute Order dated
 3   July 22, 2019 (Dkt. 81) and in accordance with Local Rule 65-10, Plaintiff Crytek
 4   GMBH has posted a Cashier’s Check in the amount of Five Hundred Thousand
 5   Dollar ($500,000.00) in lieu of a surety bond with the Clerk, U.S. District Court on
 6   August 19, 2019. A true and correct copy of the Cashier’s Check is attached hereto as

 7   Exhibit A, and the original has been hard-filed concurrently with this Notice of

 8   Posting.

 9
     Dated: August 19, 2019                                    Respectfully submitted,
10
                                                               by: /s/ Ben M. Davidson
11
                                                                   Ben M. Davidson (Cal. Bar 181464)
12                                                                 DAVIDSON LAW GROUP, ALC
13                                                                 Attorneys for Plaintiff Crytek GMBH
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Posting of Cashier’s Check in Lieu of Surety Bond
Case 2:17-cv-08937-DMG-FFM Document 84 Filed 08/19/19 Page 3 of 5 Page ID #:1226




                        EXHIBIT A
Case 2:17-cv-08937-DMG-FFM Document 84 Filed 08/19/19 Page 4 of 5 Page ID #:1227
Case 2:17-cv-08937-DMG-FFM Document 84 Filed 08/19/19 Page 5 of 5 Page ID #:1228
